

115 S2331 IS: To extend the period during which vessels that are shorter than 79 feet in length and fishing vessels are not required to have a permit for discharges incidental to the normal operation of the vessel.
U.S. Senate
2018-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2331IN THE SENATE OF THE UNITED STATESJanuary 23, 2018Mr. Sullivan (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo extend the period during which vessels that are shorter than 79 feet in length and fishing
			 vessels are not required to have a permit for discharges incidental to the
			 normal operation of the vessel.
	
 1.Extension of moratoriumSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking January 19, 2018 and inserting March 23, 2018.